 RAPID MFG. COMPANYRapid Manufacturing Company and Plastic, Mould-ers, and Novelty Workers' Union Local 132, Inter-national Ladies' Garment Workers' Union, AFL-CIO and Maria Viera and Elena Ocampos. Cases22-CA-7342, 22-RC-6902, 22-CA-7438, and 22-CA-7450November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn February 27, 1978, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel subsequently filed cross-exceptions and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, exceptas modified below, and to adopt his recommendedOrder.Respondent manufactures destruct clips and injec-tion moulding at its facility in Newark, New Jersey.On or about September 20, 1976,1 the Union com-menced an organizational campaign at Respondent'splant in an attempt to organize its production andmaintenance employees. After obtaining valid au-thorization cards from 25 of the 45 employees in theappropriate bargaining unit,2the Union requestedrecognition as their bargaining representative onSeptember 24.3On September 27, after RespondentUnless indicated to the contrary, all dates are in 1976.2 In his Decision, the Administrative Law Judge stated that there were 40employees in the appropriate bargaining unit. However. both the officialtally of ballots and our unpublished Order directing hearing in Case 22--RC-6902 indicate that approximately 45 employees were eligible to vote,although only 40 employees actually cast ballots during the election onNovember 9.3 As of September 24, the Union had obtained a total of 27 signed author-ization cards. The Administrative Law Judge excluded 2 of the 27 cardsfrom evidence. In the absence of exceptions, we adopt proforma the Admin-istrative Law Judge's conclusion that Maria Irizarry's card was an "electiononly" card and that, consequently, it was invalid under Board law. E.g..N.L.R.B. v. Gissel Packing Co., Inc.. 395 U.S. 575. 584, fn. 5. 606-609. fn. 27(1969), rehearing denied 396 U.S. 869. Cumberland Shoe Corporation, 144NLRB 1268 (1963)., enfd. 351 F.2d 917 (6th Cir. 1965). At the hearing Re-spondent contended. and the General Counsel conceded, that MaridelRoman's card was also an "election only" card. Thus, 25 out of 45 employ-ees, a majority, had signed valid authorization cards as of September 24. thedate on which the Union requested recognition.failed to respond to the Union's letter requesting rec-ognition, Local 132 filed an RC (certification of rep-resentative) petition with the National Labor Rela-tions Board requesting that a representation electionbe held at Respondent's plant.Thereafter, Respondent and the Union enteredinto a standard Stipulation for Certification UponConsent Election agreement. In the ensuing electionon November 12, 1976, 16 employees cast ballots for,and 20 employees cast ballots against, the Union.Four ballots were challenged, a number insufficientto affect the results of the election. Subsequently, theUnion filed timely objections to conduct affectingthe results of the election in Case 22-RC-6902. Afterthe Board ordered the consolidation of that case andthe three unfair labor practices cases here in issue, ahearing was held before Administrative Law JudgeBlackburn.The central question in this case is whether, underthe Supreme Court's decision in Gissel Packing Co.,Inc.,4the Administrative Law Judge correctly con-cluded that the National Labor Relations Board mayorder Respondent to recognize and bargain with theUnion because of the severity and impact of its pree-lection misconduct.In his Decision, the Administrative Law Judgeconcluded that by the conduct of two of its agents,Edith Ficeto and William Cruz, Respondent inter-fered with, restrained, and coerced its employees inthe exercise of their Section 7 rights,5in violation ofSection 8(a)(l) of the National Labor Relations Act,as amended. Respondent's unfair labor practices in-cluded the coercive interrogation of several employ-ees concerning their union activities; threatening toclose the Newark plant and move it elsewhere if theUnion won the Board-conducted election; threaten-ing to impose more onerous working conditions onemployees if the Union's organizational campaignwere successful; creating the impression that Re-spondent had under surveillance the union activitiesof employees; and offering and granting employeesbenefits to induce them to vote against the Union.After carefully reviewing the entire record and theexceptions and briefs filed in this case, we have con-cluded that Respondent violated Section 8(a)(l) of4395 U.S. 575 (1969), rehearing denied 396 U.S. 869.Sec. 7 provides:Employees shall have the right to self-organization, to form. join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing. and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, and shall also have the right to refrain from any or all such activi-ties except to the extent that such right ma) be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in section 8(aX3).465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act by the actions of its agents Ficeto and Cruz.6Accordingly, we hereby adopt the AdministrativeLaw Judge's findings and conclusions concerningsaid unfair labor practices.Reasoning that Respondent's unfair labor prac-tices were serious in nature, the Administrative LawJudge also concluded that Respondent's refusal torecognize and bargain with the Union violated Sec-tion 8(a)(5) and (1) of the Act. After applying the testformulated by the Supreme Court in Gissel, he rec-ommended that the election be set aside, that thepetition be dismissed, and that Respondent be or-dered to recognize and bargain with the Union.7However, the Administrative Law Judge's recom-mendation that the Board issue a bargaining orderwas based exclusively on Respondent's threat toclose the plant if the Union won the election in ques-6 As more fully explicated in the record, Respondent, through its agentCruz, violated the Act by granting insurance benefits to 12 employees onNovember 9, the last working day prior to the election on November 12.The employees in question were newer employees, three of whom had beenhired as early as April or May 1976. As of November 9, none had beenenrolled in the insurance programs made available by Respondent, eventhough all 12 were eligible for medical insurance coverage after 30 days ofemployment and for life insurance coverage after 90 days of employment.Further, the record reveals that employees of Respondent who were other-wise eligible for group insurance coverage were treated as if they had in factbeen enrolled in the insurance programs, even if no formal enrollment hadactually taken place. Respondent's established practice in no way justifiedits decision to complete the unnecessary enrollment of 12 employees onNovember 9. The record clearly shows that the November 9 interviews,which were individually conducted by Cruz in the office of the Company'spresident, provided Respondent with an opportunity both to interrogateemployees about their union activities and to coerce employees into votingagainst the Union because of the more limited insurance coverage offeredby the petitioning Union. This coercion, as well as the interrogation incor-porated by Cruz into his interviews, interfered substantially with the Sec. 7rights of employees, in violation of Sec. 8(a)(I), much like the announce-ment by an employer of an unexpected wage increase shortly before anelection.7 In his treatment of the Union's objections to conduct allegedly affectingthe results of the election in Case 22-RC-6902, the Administrative LawJudge recommended that the election be set aside, that the petition be dis-missed, and that Respondent be ordered to recognize and bargain with theUnion. In the alternative, he recommended that the petition not be dis-missed and that a second election be conducted. The Administrative LawJudge based his recommendtion that the election be set aside in part uponconduct which occurred several days before September 27, 1976, the date onwhich the Union filed its representation petition. Respondent has failed toexcept to this portion of the Administrative Law Judge's analysis. However,in adopting his recommendation that the election be set aside, we note thatthe Board normally relies upon conduct which occurred during the "criticalperiod" preceding the election (i.e., during the period between the filing ofthe representation petition and the election itself). See The Ideal Electric andManufacturing Company, 134 NLRB 1275 (1961): Goodyear Tire and RubberCompany, 138 NLRB 453 (1962); and Apple Tree Chevrolet, Inc., 237 NLRBNo. 103 (1978). But see Lyon's Restaurants, a wholly owned subsidiary ofConsolidated Foods Company, 234 NLRB 178 (1978). On the other hand, theBoard normally bases its Gissel bargaining orders upon all unfair laborpractices committed by a particular respondent (as the Administrative LawJudge did in this case). See, e.g., Baker Machine & Gear, Inc., 220 NLRB194, 195 (1975); Idaho Candy Company, 218 NLRB 352, 358-359 (1975);Milgo Industrial, Inc., 203 NLRB 1196, fn. 7, 1200-01 (1973), affd. withoutpublished opinion 497 F.2d 919 (2d Cir. 1975). For example, in Baker Ma-chine & Gear, Inc., supra, the Board concluded that the Respondent's duty tobargain commenced on January 17, 1974, 8 days prior to the filing of thepetition, after reasoning that "[nlo element of retroactivity is present inimposing the bargaining obligation as of the time the employer began hissubversion of the statute." 220 NLRB at 195.tion. The Board has consistently viewed outrightthreats of plant closure as coercion of a most seriousnature when made by an employer as a penalty forunionization.8 However, in agreeing with the Admin-istrative Law Judge's conclusion that the Boardshould issue a Gissel bargaining order in this case, wedeem it appropriate to base our Order upon all of theactions of Respondent which interfered with, re-strained, and coerced employees in the exercise oftheir Section 7 rights. We shall, therefore, now assessthe record evidence in this case from that standpoint.The Union commenced its organizational cam-paign on or about September 20, 1976, and filed itsrepresentation petition 1 week later. Two days afterthe Union initiated its campaign, Respondent com-mitted its first uifair labor practices. On or aboutSeptember 22, in the presence of four other assemblydepartment employees,9Edith Ficeto 'o told MilagrosBruno (and, through Bruno, Rosa Santiago) that Re-spondent's president had instructed her to determinewhether or not Bruno and Santiago had had any-thing to do with the Union's organizational efforts,inasmuch as both women had been seen speaking tounion organizers outside the plant. Ficeto then askedBruno what she planned to do about the Union. Bru-no promised her she would not talk to any of theunion organizers. Not satisfied with her response, Fi-ceto asked Bruno what she would gain if a unioncame into the plant, inasmuch as a successful cam-paign would simply mean that the Union would getsome money out of Bruno's paycheck every month.Finally, Ficeto told Bruno that Respondent's co-owners (Quentin Gualtier and Ficeto's brother, Ar-mando Cannella) would close the plant and wouldmove it elesewhere if the Union's organization effortswere successful. Two days later, on September 24,s E.g. Standard Knitting Mills, Inc., 172 NLRB 1122 (1968), where theemployer's threat was accompanied by a threat of loss of benefits. In Gisselitself, the Supreme Court emphasized that "a reviewing court must recog-nize the Board's competence in the first instance to judge the impact ofutterances made in the context of the employer-employee relationship." 395U.S. at 620. In addition, the Court noted with approval "that the Board hasoften found that employees, who are particularly sensitive to rumors ofplant closings, take such hints as coercive threats rather than honest fore-casts." 395 U.S. at 620. Furthermore, in analyzing the interrelationship be-tween an employer's first amendment rights and the Act's prohibitionagainst antiunion threats and coercion, the Court warned in Gissel that anyprediction concerning the precise effect which an employer believes union-ization v ill have on his company "must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to demonstrably probableconsequences beyond his control or to convey a management decision al-ready arrived at to close the plant in case of unionization." 395 U.S. at 618.9The four employees in question were Rosa Santiago, Elena Ocampos,Carmen Garcia, and Carmen Lopez. Bruno testified that all four womenwere active in the Union and, further, that all four were listening to herconversation with Ficeto.50 Ficeto, who works as a group leader in Respondent's assembly depart-ment, is the sister of Armando Cannella. Armando is active in the day-to-day management of the Company and is Respondent's co-owner. Ficeto isalso the sister of Dante Cannella, who is a supervisor at the plant and whois the son-in-law of Quentin Gualtier, Respondent's president and co-owner.466 RAPID MFG. COMPANYthe Union demanded recognition, after having ob-tained valid authorization cards from 25 employeesin a unit consisting of approximately 45 employees."Thereafter, and several weeks before the election,Ficeto initiated a conversation with Maridel Roman,an inspector in the injection moulding department.At the time of their conversation, Roman was en-gaged in work-related activity in the assembly de-partment. In the presence of three assembly depart-ment employees,'2Ficeto discussed the Union'sorganizational campaign with Roman. Initially, Fice-to told Roman she believed she knew which employ-ees would vote for the Union. Roman asked who.Ficeto replied by looking back over her shoulder atthe other three employees, who were standing withinearshot, about 10 feet away. She then told Romanthat the employees in question should have knownbetter than to have attempted to bring a union intothe plant. Further, she stated that conditions at theplant would only be worse with a union because theCompany would then have to "go by the rules." Ad-ditionally, Ficeto told Bruno she knew her brother[Armando] was not going to stand idly by, becausehe knew that many of the employees did not want aunion at the plant. Ficeto then told Roman that herbrother was going to defend himself. Concluding herremarks, Ficeto told Roman that Milagros Bruno,Rosa Santiago, and Carmen should think over whatthey were doing, so that they would not regret theiractions later. Immediately after Ficeto ended herconversation with Roman, the onlooking employeesasked Roman what Ficeto had said. Roman con-veyed to the three women Ficeto's words of advice.Further acts of interrogation and coercion werecommitted by Respondent's agent William Cruz onFriday, November 9, immediately prior to the repre-sentation election on Monday, November 12.' Onthat date Cruz interviewed individually a number ofemployees who were eligible for certain life andhealth insurance benefits but whom Respondent hadnot yet enrolled in the programs in question. Cruzsigned up 12 employees for those benefits on Novem-ber 9, an action which we have found to be coercivein the circumstances. The interviews took place inthe office of Respondent's president, Quentin Gualti-er. During one such interview, Cruz questioned Mar-idel Roman about her attitude toward the Union.When faced with a noncommittal response from Ro-man, Cruz pressed her to express her opinion. Ro-See fn. 3, supra, for an analysis of the authorization cards in issue12 The three employees were Milagros Bruno. Rosa Santiago. and eitherCarmen Garcia or Carmen Lopez.13 Cruz is an employee of Economic Growth Group. the consultant wshichplaces Respondent's major medical, sick pa), disability, and life insurancepolicies.man responded by again telling Cruz that she had noopinion concerning the Union.During an interview with another employee, MariaViera, Cruz asked Viera if she knew what the Unionwas. Viera responded affirmatively. Cruz thenwarned her that, like a closed door, the Union wouldbe a barrier between the Company and its employeesif the Union got into the plant. Expanding on thisremark, Cruz explained that in the past an employeecould always work out any problem which arose sim-ply by going to the owner's office and discussing itwith him. Cruz then expressly asked Viera whether ornot she was going to vote for the Union. Viera saidshe was undecided. However, she also told Cruz shemight vote for the Union because she would receivethe same benefits whether or not the Union won theelection. At a later point during the interview, Cruzattempted to rebut Viera's assertion by telling herthat she was eligible for $2,000 in life insurance un-der the Company's plan but would receive only$1,000 in coverage under the Union's plan.We turn now to a legal analysis of the above facts.We use as our touchstone the standard enunicated bythe Supreme Court in Gissel:'4 Did Respondent'sconduct have "the tendency to undermine [theUnion's] majority strength" and to "impede the elec-tion processes"? Applying that standard, we shall an-alyze in detail the impact which Respondent's con-duct had upon the laboratory conditions essential tothe consummation of a free and fair election.Record evidence in this case establishes that Re-spondent attempted to defeat the Union's organiza-tional campaign from its very inception to its conclu-sion. Two days after Union Organizers Medina andThompson appeared outside Respondent's plant,Edith Ficeto interrogated employees Bruno and San-tiago concerning their union activities. Immediatelythereafter, Ficeto told the two women that Respon-dent's owners either would close the plant or wouldmove it elsewhere if the Union's organizational ef-forts were successful. In our judgment, the fact thatfour additional employees were present when Ficetouttered her remarks greatly magnified the possibilityof their repetition to other members of the bargain-ing unit.Ficeto engaged in further acts of interrogation inlate October 1976, several weeks before the electionon November 12. During her dicussion with MaridelRoman concerning the Union's organizational ef-forts, described above, Ficeto threatened employeeswith more onerous working conditions if the Unioncame into the plant. Further, she told Roman thather brother would not stand idly by in the face of theUnion's organizational campaign. While making her1 395 US. 575, 614 (1%9).467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks, Ficeto pointedly conveyed to several on-looking employees the impression that she had theirunion activities under surveillance. In our judgment,Ficeto's antiunion comments undoubtedly under-mined the Union's strength and destroyed the labo-ratory conditions necessary for a free and fair elec-tion.Through its agent William Cruz, Respondent com-mitted further serious acts of interrogation and coer-cion on November 9. After discussing the Company'sinsurance benefits with employees Roman and Viera,Cruz questioned them about their union activitiesand sympathies. These acts of interrogation, whichtook place in the office of Respondent's president onthe last working day prior to the election, were calcu-lated to and did in fact interfere with the Section 7rights of Respondent's employees. In addition, thesigning up of 12 employees (including Roman andViera) for benefits immediately before the electionconstituted a grant of benefits timed to influence theresults of the election. Accordingly, we hold that theunfair labor practices committed by Cruz, like thoseof Edith Ficeto, interfered with the free and uninhi-bited choice of Respondent's employees in the elec-tion in question.Having considered all relevant facts concerningRespondent's unfair labor practices, we have con-cluded that Respondent's violations were both severein impact and pervasive in timing. Further, we areconvinced that Respondent's violations underminedthe majority strength of the Union, eroded the labo-ratory conditions necessary for the effectuation of afair and meaningful election, and effectively thwart-ed the proper functioning of the Board's election pro-cesses. Accordingly, we hereby hold that Respon-dent's conduct had "the tendency to undermine [theUnion's] majority strength and impede the electionprocesses" within the meaning of Gissel.'5However, in fashioning a remedy for Respondent'sviolations, we must also determine whether "the pos-sibility of erasing the effects of past practices and ofensuring ...a fair rerun ...by the use of tradi-tional remedies, though present, is slight and [wheth-er] employee sentiment once expressed through cardswould, on balance, be better protected by a bargain-ing order." 16 Gissel states emphatically that if the' 395 U.S. at 614.5o 395 U.S. at 614-615. We note that in this portion of its (;issel opinionthe Court specifically commanded the Board to balance several factors indeciding whether or not a bargaining order should issue By instructing theBoard to balance all competing considerations and interests. the Court im-pliedly vested significant discretion in the Board in all bargaining ordercases. Cf. L. Tribe. American Constitutional Law, §§12 2. 12-30 (1978).Moreover, immediately after authorizing the Board in Gissel to balance allrelevant factors in fashioning an appropriate remedy in bargaining ordercases, the Supreme Court expressly conferred such authority on the Boardby referring back to fn. 32 and to its earlier rejection of the fourth circuit'sBoard's answer is in the affirmative a bargaining or-der "should issue." 17Applying this portion of the Gissel test, we shallanalyze whether traditional Board remedies, appliedin a creative and intelligent manner, could ade-quately dissipate the harmful effects of Respondent'smisconduct and restore the conditions essential tothe conduct of a fair rerun election.tAt the outset, we note that the Board itself hasoften emphasized that it prefers to rely upon its ownelection machinery rather than on authorizationcards in testing the majority status of a particularunion." In addition, we acknowledge freely that theSupreme Court emphasized in Gissel that reliance onthe Board's election and certification process "isfrom the Boare's point of view the preferredchoice," 20 and that the Court then cited the Board'sown decision in Aaron Brothers, supra. Keeping firm-ly in mind the Board's belief that in some cases arepresentation election is a more reliable method ofassessing the wishes of employees than a reliance oncards, we shall analyze whether in this case tradi-tional Board remedies could effectively remedy theunfair labor practices in question. We focus onceagain on the facts herein, analyzed previously in de-tail.The unfair labor practices committed by Respon-dent's agents prior to the Board election on Novem-ber 12, 1976, included interrogating employees onseveral occasions; threatening to impose more oner-ous working conditions on employees if the Unionwon the representation election; purposefully creat-preference for the Board's "more traditional" remedies. Furthermore. in fn.32 of Gissel the Supreme Court noted that the Act itself confers such author-ity upon the Board, and concluded: "It is for the Board and not the Courts...to make [a] determination [concerning the adequacy of traditionalBoard remedies], based on its expert estimate as to the effects on the elec-tion process of unfair labor practices of varying intensity. In fashioning itsremedies under the broad provisions of § 10(c) of the Act ...the Boarddraws on a fund of knowledge and expertise all its own, and its choice ofremedy must therefore be given special respect by reviewing courts." Ac-cord: Kenworth Trucks of Philadelphia. Inc. v. N.L.R.B., 580 F.2d 55, 62 (3dCir. 1978); N.L.R.B. v. Eagle Malerial Handling. Inc. 558 F.2d 160. 163-164(3d Cir. 1977). N LR.B v. Empire Corporation. 518 F.2d 860. 862 863 (6thCir. 1975) See also N.L.R.B v. J H. Rutter-Rex Manufacturing Company.Inc., 396 U.S. 258. 262-263 (1969): Fibreboard Paper Products Corp. v.N.L.R.B.. 379 U.S. 203, 215 217 (1964).Mindful of the awesome power entrusted us both byh the Act and byGissel, we make every effort, in this and every case, to exercise that power ina just and evenhanded manner.17395 UlS. at 615.ts As an alternative to issuing a bargaining order in this case, we haveconsidered the possibility of relying instead upon other remedial devicesavailable to the Board, including the issuance of a comprehensive cease-and-desist order: ordering Respondent to post notices in conspicuous placesat its plant for 60 consecutive dav s: ordering Respondent to read the noticeto all enlployees during working hours: ordering Respondent to give theInion access to employees at the plant during working hours; seeking aninjunction against Respondent in Federal district court under Sec. 10j) ofthe Act for any violations eof the Board's Order: and ordering the RegionalDirector for Region 22 to conduct a rerun election at Respondent's plant.i Aarion Brothers Company of ( alifornia 158 NI RB 1077, 1078 (1966).2( 395 l.S at 596468 RAPID MFG. COMPANYing the impression of surveillance of the prounionactivities of employees; threatening to close the plantand move it elsewhere if the Union's organizationalefforts were successful; and coercing employees bysigning them up for benefits immediately before theelection. Briefly, as we concluded earlier in a sepa-rate section of our legal analysis, we are convincedthat Respondent's acts of interference, restraint, andcoercion, which occurred during the entire electioncampaign, seriously impaired the Board's electionprocesses. In addition to the factors analyzed previ-ously, we note that, in making her remarks, EdithFiceto expressly told employees she was communi-cating the antiunion sentiments of Respondent's co-owners. We are also convinced that, as a practicalmatter, the presence of either Ficeto or co-ownersCannella and Gualtier during the period immediatelypreceding any rerun election would inevitably serveas a constant reminder to employees of the antiunionsentiments expressed by Respondent's agentsthroughout the prior election campaign. Finally, inanalyzing the alternative remedial devices which wecould employ in this case, we note that Respondentfailed to repudiate the coercive and threatening state-ments of Ficeto and Cruz at any point during thelengthy proceedings herein, including during the tes-timony of Respondent's president, Quentin Gualtier.In our judgment, the above factors in all likelihoodmarkedly diminished the possibility that the Board'straditional remedies, including a rerun election,could either remedy Respondent's unfair labor prac-tices or determine in a meaningful way whether Re-spondent's employees wish to be represented by theunion in question. We so conclude in part becausewe believe that even a vigorous and resourceful ap-plication of the Board's traditional remedies in thiscase could not convince Respondent's employeesthat the Board could successfully prevent their em-ployer from implementing its various threats to de-prive them of their job security if the Union won anelection at its plant.After balancing all of the competing considera-tions outlined above (including the Board's statedpreference for relying on the results of its own elec-tions rather than on cards), we are convinced that therecord herein establishes that the possibility of con-ducting a fair and meaningful rerun election is, inthis case, slight at best." Furthermore, after applyingthe last portion of the Gissel test,' we firmly believethat employee sentiment, once expressed through au-thorization cards, would, on balance, be far betterprotected by a bargaining order than by any possiblecombination of the Board's traditional remedies,however creatively framed or applied.2On the basis of the above findings and conclu-sions, we hereby approve and adopt the Administra-tive Law Judge's recommended Order requiring Re-sondent to recognize and bargain collectively withPlastic, Moulders, and Novelty Workers' Union Lo-cal 132, International Ladies' Garment Workers'Union, AFL CIO.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Rapid ManufacturingCompany, Newark, New Jersey, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1 395 U.S. at 614.2: Id at 614-615, and supra.21 In so ruling, we do not apply a mechanical per Te rule which treats thecommission of any 8(a( I) violation as a sufficient basis for issuing a bar-gaining order See Aaron Brothers Compansv of California. 158 NLRB 1077,1079 (1966). cited with approval in Gissel, 395 U.S. at 593 594 and 615.Inasmuch as Local 132 obtained authorization cards from a majority ofRespondent's employees before demanding recognition, we need not decidewhether Respondent's violations fall within the first category described inGissel (which consists of "outrageous and pervasive unfair labor practices"),or whether they fall within the second Gissel classification (which includes"less extraordinary cases marked by less pervasive practices"). 395 ULS at614.DECISIONSTATEMENT OF THE CASEBENJAMIN K BLACKBURN, Administrative Law Judge: Thepetition in Case 22-RC-6902 was filed on September 27.1976.' A Stipulation for Certification Upon Consent Elec-tion was executed on October 15 and approved on October16. An election was held in a unit of Respondent's produc-tion and maintenance employees on November 12. It re-sulted in 16 votes for the Union, 20 against, and 4 chal-lenged ballots. The Union filed timely objections toconduct affecting the results of the election.The charge in Case 22-CA-7342 was filed on December2 and amended on December 27. A complaint was issuedon January 14, 1977, and amended on February 2, 1977.Between the latter two dates, the Regional Director issuedhis Report on Objections in Case 22-RC-6902 on January21, 1977, and charges were filed in Case 22-CA-7438 onJanuary 28, 1977, and in Case 22-CA-7450 on February I,1977. The three unfair labor practice cases were consoli-dated for hearing and a second amended complaint wasissued on March 4, 1977. It was amended at the hearing.The Board issued an Order directing a hearing in Case22-RC-6902 on March 22, 1977. All four cases were con-solidated for hearing on April 15, 1977. The hearing wasI Dates are 1976 unless otherwise indicated.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld in Newark, New Jersey, on May 12 and 13, July 5 and6, and September 7, 1977. The principal issue litigated waswhether Respondent should be required to recognize andbargain with the Union as the collective-bargaining repre-sentative of its employees, pursuant to the provisions of theNational Labor Relations Act, as amended, despite its lossof the election held on November 12, under the principlesenunciated by the Supreme Court in N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575 (1969). For the reasons setforth below, I find that it should.Upon the entire record in this proceeding, including myobservation of the demeanor of the witnesses, and afterdue consideration of briefs, I make the following:FINDINGS or FACTI JURISDICTIONRespondent, a New Jersey corporation, is engaged atNewark, New Jersey, in the business of manufacturing in-jection moldings. During the 12 months just prior to is-suance of the second amended complaint, it shipped prod-ucts valued in excess of $50,000 directly to customerslocated outside the State of New Jersey.II. THE UNFAIR LABOR PRACTICESA. Section 8(a)(l) 2I. Edith Ficetoa. FactsEdith Ficeto is a sister of Armando and Dante Cannella.Armando Cannella is, along with Respondent's president,Quentin Gualtier, an owner of the business. He and Gualti-er are both active in its day-to-day management. DanteCannella is a supervisor within the meaning of the Act. Heis also Gualtier's son-in-law. Dennis Cannella, ArmandoCannella's son, is, like Ms. Ficeto, a nonsupervisory em-ployee.Ms. Ficeto is group leader in the assembly department,located on the second floor of the plant. She gives out thework to other employees. When one of them is absent, shefills in for the absentee on the line. She has criticized thework of other employees. Other employees have come toher to complain about such things as the temperature inthe work area, and she has attempted, sometimes success-fully, to do something about their problems. She earns$3.50 an hour. Other employees in the assembly depart-ment earn between $2.50 and $3. The General Counseldoes not contend she is a supervisor within the meaning ofthe Act.Respondent's employees are, in the main, Hispanicwomen. Many of them do not speak English. Ms. Ficetodoes not speak Spanish. She communicates with employees2 Two allegations of independent 8(a)( I) violations by Dante Cannella. anadmitted supervisor, were dismissed at the conclusion of the General Coun-sel's case-in-chief on counsel's concession he had produced no evidence insupport of them.who do not speak English by having a few who are bilingu-al act as her interpreters. She is known to the other employ-ees as a member of the family which owns the business.The following findings as to Ms. Ficeto's conduct duringthe Union's campaign to organize Respondent's employeesare based on the credited testimony of Maridel Roman,Rosa Santiago, Milagros Bruno, and Elena Ocampos. I donot credit Ms. Ficeto's denials that she did or said anythingviolative of the Act. She did admit to one or two (the sec-ond is not clear) conversations with Ms. Bruno, but herversion is totally different. (She also admitted having heardher brothers discuss the fact that the Newark plant had toolittle space.) The testimony of General Counsel's witnessesis, I think, more inherently credible given the situationwhich existed in the plant at the time.The Union's organizers first appeared outside Respon-dent's plant around September 20. A day or two later, Ms.Ficeto had a convers:ation with Milagros Bruno in the pres-ence of Rosa Santiago, Elena Ocampos, Carmen Garcia,and Carmen Lopez.3Ms. Ficeto told Ms. Bruno that Gual-tier had instructed her to find out if Ms. Bruno had any-thing to do with the organizers being in front of the plantbecause Ms. Bruno had been seen speaking to them. Ms.Bruno said no. Ms. Ficeto then asked Ms. Bruno to askMs. Santiago the same question. Ms. Santiago said no. Ms.Ficeto asked Ms. Bruno what she was going to do aboutthe Union. Ms. Bruno said she would not talk to anyone inthe street. Ms. Ficeto asked what Ms. Bruno had to gain ifa union came into the plant, since it only meant that theunion would get some money out of her paycheck everymonth. Besides, Ms. Ficeto said, the owners would justclose the plant or move it someplace else.Sometime between that conversation and the November12 election, Ms. Ocampos overheard Ms. Ficeto tell Ms.Santiago she was working too slowly, she had to speed upbecause the Union was not in the plant yet.Sometime in late October, Maridel Roman, an inspectorwho normally works in the injection molding departmenton the first floor, was in the assembly department. Ms.Ficeto said she had an idea which employees would votefor the Union. Ms. Roman asked who. Ms. Ficeto lookedback over her shoulder at Ms. Bruno, Ms. Santiago, andone of the Carmens, who were working about 10 feet away.Ms. Ficeto said they ought to know better than to try tobring a union into the plant: she helped them out now, butit was only going to be worse with a union because thenRespondent would have to go by the rules such as being ontime. She knew her brother was not going to stand idly by,Ms. Ficeto went on, because he knew a lot of the employ-ees did not want a union and he was going to defend him-self. Milagros, Rosa, and Carmen should think over whatthey were doing, Ms. Ficeto concluded, so that they wouldnot have to regret it later. The other employees asked Ms.Roman what Ms. Ficeto had said about them. Ms. RomanI Ms. Santiago and Ms. Ocampos corroborated Ms. Bruno as to some ofthe things Ms. Ficeto said. Ms. Bruno testified that she had two conversa-tions with Ms. Ficeto several days apart. I am persuaded from the logicalprogression of what Ms. Bruno testified Ms. Ficeto said to her that it alloccurred on one occasion. I attach no significance to the fact that Ms.Santiago and Ms. Ocampos did not remember as much as Ms. Bruno aboutwhat happened on this occasion.470 relayed Ms. Ficeto's advice about thinking over what theywere doing.b. Analysis and conclusionsRespondent is only liable for Ms. Ficeto's remarks if shecan be held to have acted as its agent. The General Coun-sel relies principally on the fact that she is known to theother employees as a relative of Respondent's owners. Un-der all the circumstances, especially Ms. Ficeto's statementto Ms. Bruno that she was following Gualtier's instructionsin asking whether Ms. Bruno and Ms. Santiago were re-sponsible for the Union's campaign, it is clear the employ-ees could and did reasonably believe that her statementsreflected company policy and that she was speaking formanagement. I find, therefore, that she acted at all times asRespondent's agent. Schwab Foods, Inc. d/b/a Scotts IGAFoodliner, 223 NLRB 394 (1976), and cases cited therein.Cases cited by Respondent in which the Board has foundno agency relationship despite a close family relation-ship-F. M. Broadcasting Corp., 211 NLRB 560 (1974),and Kurt A. Perschke, a sole proprietorship d/b/a PerschkeHay & Grain, 222 NLRB 60 (1976)-are distinguishable ontheir facts.Ms. Ficeto committed no unfair labor practices whenshe told Ms. Santiago to work faster. However, when shespoke to Ms. Bruno she interrogated employees and threat-ened them with plant closure. When she spoke to Ms. Ro-man, she threatened employees with more onerous workingconditions and created the impression she had their unionactivities under surveillance. I find, therefore, that Respon-dent, in the person of Edith Ficeto, violated Section 8(a)(1)of the Act by interrogating employees about their unionactivities, sympathies, and desires; by threatening themwith plant closure and more onerous working conditions inthe event they voted a union into the plant; and by creat-ing the impression it had their union activities under sur-veillance.2. Respondent's campaign literatureRespondent distributed leaflets to its employees by at-taching them to paychecks. They were reproduced in bothEnglish and Spanish. The one distributed on October 28read, in its English version:To: All EmployeesFrom: Quentin GualtierSubject: Union ElectionOn November 12, 1976 an election by secret ballotwill be held in our plant. Voting will be between 6:30AM and 9:00 AM and 5:00 PM to 6:00 PM.We again want to remind you that before you voteto have Local 132 represent you.THINK CAREFULLYIf you elect the Union, remember that we will bar-gain from scratch and some of your current benefitsmay not continue under a union contract.The Union cannot create jobs for you.RAPID MFG. COMPANYThe Union may ask you to go on strike to enforcetheir demands.REMEMBERIf you have no Union there can be no strike.If you have no Union you won't lose income be-cause of a strike.If you have no Union you won't have to pay dues.We have always been interested in our employees.We urge you to make sure you VOTE.VOTE NOThe General Counsel contends that use of the phrase"bargain from scratch" in the paragraph beginning "[i]fyou elect the Union" violates the Act. The Board has sum-marized the law with respect to this issue in Coach andEquipment Sales Corp., 228 NLRB 440 (1977). thus:"Bargaining from scratch" is a dangerous phrasewhich carries within it the seed of a threat that theemployer will become punitively intransigent in theevent the union wins the election. The Board has heldthat such "hard bargaining" statements may or maynot be coercive, depending on the context in whichthey are uttered. Thus, where a bargaining-from-scratch statement can reasonably be read in context asa threat by the employer either to unilaterally discon-tinue existing benefits prior to negotiations, or toadopt a regressive bargaining posture designed toforce a reduction of existing benefits for the purposeof penalizing the employees for choosing collectiverepresentation, the Board will find a violation. Where,on the other hand, the clearly articulated thrust of thebargaining-from-scratch statement is that the mere de-signation of a union will not automatically secure in-creases in wages and benefits, and that all such itemsare subject to bargaining, no violation will be found.A close question sometimes exists whether bargaining-from-scratch statements constitute a threat of eco-nomic reprisal or instead constitute an attempt to por-tray the possible pitfalls for employees of the collec-tive-bargaining process. The presence ofcontemporaneous threats or unfair labor practices isoften a critical factor in determining whether there is athreatening color to the employer's remarks. [Foot-notes omitted.]The General Counsel relies on the idea expressed in thelast sentence in arguing that:In the instant case, it is submitted that Respondentcommitted the unfair labor practice [sic] discussed inPoints 1-6 [of his brief; this issue is point 5]; the sur-rounding circumstances therefore added coloration tothis "bargain from scratch" statement and rendered itcoercive.Here, I think, the surrounding circumstances are out-weighed by the context of the document in which thewords actually appear. The fact that Respondent, immedi-ately after using the dangerous phrase, stated explicitly thata union contract might-not would-cost employees some471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their current benefits puts this case in the category ofthose "where ...the clearly articulated thrust of the bar-gaining-from-scratch statement is that the mere designa-tion of a union will not automatically secure increases inwages and benefits, and that all such items are subject tobargaining...." I find, therefore, that Respondent hasnot violated Section 8(a)(1) of the Act "by literature dis-tributed to its employees [which] threatened its employeeswith loss of benefits if they joined or gave assistance orsupport to the Union."3. William Cruza. FactsRespondent provides its employees with group healthand life insurance. The health coverage is provided by BlueCross/Blue Shield. The life insurance is provided by aninsurance company not otherwise identified in the record.The broker who placed the life insurance policy for Re-spondent is a company known as Economic GrowthGroup. Leonard Mezei is an associate. He handles Respon-dent's account for Economic Growth Group. He speaksonly English. William Cruz is an employee of EconomicGrowth Group. He is bilingual.New employees become eligible for health insurance af-ter 30 days on the job (or 60; the record is unclear), and forlife insurance after 90 days. The paperwork is supposed tobe done by Respondent's bookkeeper. However, in the pe-riod relevant to this issue, a bookkeeper familiar with howto enroll employees in the plans had been replaced by onewho was unfamiliar with the procedures. Consequently, asubstantial number of employees hired as a result of anexpansion in Respondent's work force which began aroundApril had not been signed up for the insurance programs asof October.Although he has no direct connection with Respondent'sBlue Cross/Blue Shield coverage in his role as Respon-dent's broker, Mezei services Respondent in that area alsoas a courtesty to his customer. Mezei telephoned Gualtierin October to arrange one of his periodic visits. Gualtierexpressed concern about Mezei's timing, pointing out thata Board election was scheduled for November 12. Mezeisaid he would check with his legal department. He did soand reported back to Gualtier that there was no legalimpediment to Respondent's signing up its uninsured em-ployees prior to the election. Mezei and Gualtier arrangedan appointment for that purpose. November 9 was selectedfor Mezei's convenience. On that day Mezei brought Cruzto the plant with him because of the language problem.Cruz did the signing up, interviewing employees individ-ually in Gualtier's office. He completed the paperwork nec-essary to enroll 12 of them for both health and life insur-ance coverage. The open enrollment period forRespondent's employees under its Blue Cross/Blue Shieldcoverage had expired on November 2.The following findings as to what Cruz said on Novem-ber 9 in the course of signing up employees for insurancecoverage are based on the credited testimony of MaridelRoman and Maria Viera. I do not credit Cruz' denial thathe mentioned the Union or his assertion that he was un-aware an election was coming up. Having credited GeneralCounsel's witnesses in their head-to-head credibility con-flicts with Edith Ficeto, I see no reason to conclude thatthey fabricated their testimony about their interviews withCruz. Once again, their version is more inherently crediblethan Cruz'.When Cruz interviewed Maridel Roman, he explainedhis purpose in being there and asked if she wanted to signup for health and life insurance. Ms. Roman said she did.Cruz explained the coverages and other details and filledout the necessary forms. Ms. Roman signed them. At apoint in the interview when the insurance business was outof the way, Cruz asked Ms. Roman what she thought aboutthe Union. She said she really did not know because shehad no real experience with unions. She explained that thiswas only her second job and the first one lasted only amonth. Cruz pressed her about her opinion. She repeatedshe had none. Cruz dropped the subject.Cruz also brought up the Union when he interviewedMaria Viera. He started by asking her if she knew what theUnion was. She said she did. He said that if it got into theplant it would be a barrier like a closed door between theCompany and the employees. Always before, he said,whenever there was a problem, it could be worked out be-tween the employee and the owner by the employee goingto the owner's office and talking to him about it. He askedMs. Viera if she was going to vote for the Union. She saidshe was undecided but might vote for it because, whether itcame into the plant or not, she would get the same. Later,as Cruz was explaining that she would have $2,000 in lifeinsurance under Respondent's plan, he told her that theUnion's insurance plan only provided for a $1,000 policy.b. Analysis and conclusionsAs with the 8(a)(1) allegations which name Edith Ficeto,the threshold issue with respect to those which name Wil-liam Cruz is whether the rules of agency make Respondentliable for what he said. That he was an agent and actingwithin the scope of his authority when he talked aboutinsurance and signed up the employees is obvious. Thatwas the purpose for which Respondent invited him into theplant and permitted him to use Gualtier's office. Sincethere is no evidence Respondent expressly authorized orinstructed him to talk about the Union, the issue is whetherhe engaged in a frolic of his own or acted within the scopeof his apparent authority when he went beyond his insur-ance role. The controlling principle is the same as in Ms.Ficeto's case. Cruz summoned employees to the locus ofmanagerial authority. He talked to them about fringe bene-fits which Respondent makes available to them. In thatcontext he brought up the Union. There is nothing in thesituation which would put an expert in the law of agencyon notice that his union comments were not part and par-cel of his insurance pitch, much less employees whoseknowledge of English is as limited as their knowledge ofthe law. I find, therefore, that Cruz' statements about theUnion are attributable to Respondent, because he actedwithin the scope of his apparent authority as Respondent'sagent.Cruz interrogated both Ms. Roman and Ms. Viera. In472 RAPID MFG. COMPANYaddition, when he pointed out to Ms. Viera that theUnion's life insurance coverage was only half what she wasgetting under Respondent's plan, he sought to pressure herinto voting against the Union. I find, therefore, that Re-spondent, in the person of William Cruz, violated Section8(aXl) of the Act by interrogating employees about theirunion activities, sympathies, and desires, and by offeringand granting its employees benefits to influence them torefrain from supporting the Union.B. Section 8(a)(3)I. FactsRespondent received a contract from the Clairol compa-ny in May to manufacture parts for a grooming device. Itbegan expanding its work force in April in anticipation ofthe contract and continued to hire in May and thereafter.Employees hired for the Clairol project were not told theywould be terminated when the Clairol work came to anend. Elena Ocampos was hired in May for the Clairol proj-ect. She worked initially in the assembly department on thesecond floor. However, she was eventually transferred tothe injection molding department on the first floor, wherethe Clairol work was performed. Her last day of work wasNovember 16. She was off sick through November 19,when she was terminated. The doctor's slip she furnishedto Respondent indicated she would be incapacitated bysevere depression and anxiety psychosis for 30 to 45 days.Maria Viera was hired in August for the Clairol project.She worked only in the injection molding department. Shewas terminated on November 19. The record does not re-veal precisely how many employees were hired for theClairol project or how many were terminated on Novem-ber 19 because the work came to an end. Employees in-volved in this reduction in force were not told they wouldbe recalled. The General Counsel does not contend thatthe termination of the Clairol project employees on No-vember 19 was discriminatorily motivated. Elena Ocamposand Maria Viera are the only terminated Clairol projectemployees against whom the General Counsel contendsRespondent discriminated by failing to recall them on re-ceiving a new Clairol contract in January 1977.All six employees. including Edith Ficeto, in the assem-bly department were laid off the same day, They were toldthat the reason for shutting the department down was ashortage of the stainless steel used in the product they wereassembling. (Their work had nothing to do with the Clairolproject.) They were told they would be recalled when thesteel came in, a matter of an estimated 8 weeks. This was,apparently, the only time in Respondent's history it laid offemployees due to a lack of work rather than transferringthem elsewhere in the plant. The only incident about whichthere is any detail in the record involved a situation wherethe interruption caused by a shortage of material lasted lessthan 2 days.Assembly department employees were eventually re-called. Edith Ficeto was the first. She returned to workafter 2 weeks. Milagrcs Bruno was recalled on January 6,1977, and Rosa Santiago on January 13, 1977. Ms. Brunoand Ms. Santiago are the only assembly department em-ployees against whom the General Counsel contends Re-spondent discriminated by laying them off on November19.Clairol reordered on January 27, 1977. Respondent didnot recall any of the Clairol project employees it had termi-nated on November 19. Ms. Bruno and Ms. Santiagoworked in the injection molding department when they re-turned. In addition, Respondent hired new employees. Atleast one of the terminated Clairol employees heard thatRespondent was hiring, applied, and was rehired. This wasMaria Laracuente, known to Respondent as antiunionprior to the November 12 election. (Respondent has sev-eral employees named Laracuente. Presumably, Ms. Lara-cuente learned that Respondent was hiring from membersof her family.) She apparently returned to work on January6, 1977. Ms. Ocampos and Ms. Viera did not apply forrehire. Each attempted to reach Gualtier by telephone justbefore she filed an unfair labor practice charge against Re-spondent. Neither acted on the message Gualtier relayedthrough his secretary that she should come to the plant.Ms. Bruno and Ms. Ocampos solicited other employeesto sign authorization cards. All four alleged discriminateessigned authorization cards themselves and attended unionmeetings. One or more of Respondent's supervisors saweach of the four talking to organizers outside the plant inlate September. (I do not credit Gualtier's denial of anincident related by Ms. Viera and Ms. Ocampos in whichhe stood in the door of the plant and looked at them asthey, seated in an automobile, talked to an organizer.)2. Analysis and conclusionsEach of the two 8(a)(3) allegations in the complaint turnson whether the General Counsel has proved Respondentdiscriminated against its employees because of their unionactivities. In the case of the layoffs of Milagros Bruno andRosa Santiago, the only fact, other than Respondent'sunion animus, which might justify a finding Respondentwas discriminatorily motivated is that no one had everbeen laid off before. In and of itself it has almost no signifi-cance. No fair analogy can be drawn between a situationwhere Respondent anticipated an 8-week wait for materialand a situation in which employees were transferred toother jobs for a day or a day and a half. When weighedagainst the facts, not controverted by the General Coun-sel,4that the steel situation gave Respondent a sound busi-ness reason for closing the assembly department, that itlaid off the entire department, that it told Ms. Bruno andMs. Santiago that they could anticipate recall in about 8weeks, and that they were, in fact, recalled as promised, itssignificance disappears entirely. I find, therefore, that theGeneral Counsel has failed to prove by a preponderance ofthe evidence on the record as a whole that Respondent wasdiscriminatorily motivated within the meaning of Section8(aX3) and (1) of the Act when it laid off Milagros Brunoand Rosa Santiago on November 19.Respondent's failure to recall Elena Ocampos and Maria41 attach no significance to the fact, stressed by the General (Councel Inhis brief, that Respondent produced no documentary corroboration forGualtier's testimony that a lack of stainless steel forced a shutdown of theassembly department.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDViera presents a somewhat closer issue. The General Coun-sel has alleged January 6, 1977, as the day on or aboutwhich this violation occurred on the theory that the rehireof Maria Laracuente, another Clairol project employee,and the recall of Ms. Bruno establish the date on whichrestaffing for the Clairol reorder began. Recalling alreadytrained employees does make better business sense thanhiring persons who have never worked in the plant before.However, operating the machines used in the Clairol proj-ect is not highly skilled work. A new employee can betrained in a relatively short period of time. Moreover, tofind for the General Counsel, I would have to discreditGualtier's testimony that Respondent drew a distinctionbetween the Clairol termination and the assembly depart-ment layoff. As a matter of policy, he said, Respondent didnot attempt to recall any of the persons in the formergroup. All of the evidence elicited by the General Counselon this point corroborates Gualtier. Ms. Bruno and Ms.Santiago were told they would be recalled. Nothing wassaid to Ms. Ocampos and Ms. Viera when they were termi-nated.5The former pair were, in fact, recalled. There isnothing in the record to indicate that any Clairol projectemployees, Ms. Laracuente included, who did return towork did not initiate that action herself by applying forrehire. Ms. Ocampos and Ms. Viera do not contend thatthey applied. They only tried to contact Gualtier afterOcampos told someone at the unemployment office thatRespondent was hiring new employees. She was advisedthat that was illegal and was sent to the Board. While Ihave discredited Gualtier in some important areas of thisproceeding, I am unwilling to discredit him in this to findthat Respondent had no such policy or deviated from itwith respect to Ms. Ocampos and Ms. Viera because oftheir union activities when there is nothing either positiveor negative in the record to support such a conclusion.Since Ms. Ocampos and Ms. Viera were not treated differ-ently from other Clairol project employees, and since theirnot returning to work grew out of their failure to apply,there is no basis for finding Respondent discriminatedagainst them. I find, therefore, that the General Counselhas failed to prove by a preponderance of the evidence onthe record as a whole that Respondent violated Section8(a)(3) and (1) of the Act by failing to recall Elena Ocam-pos and Maria Viera on and after January 6, 1977.C. Section 8(a)(5)dated October 6, in a unit of 40 employees. Nine werereceived into evidence on the testimony of either the cardsigner or a fellow employee who had observed the cardbeing signed by the employee whose name the card bears.The only testimony relating to the other 19 was that of thetwo organizers who conducted the campaign. They testi-fied that all 28 cards were those received by the Union inthe course of its campaign, that an unspecified number hadreached them through the mail, and that the balance hadbeen handed to them outside the plant. They could notspecify which of the 19 cards not already in evidence theyhad personally received or that any particular cards hadbeen signed in their presence. I rejected all 19 on thegrounds they had not been properly authenticated undercurrent Board law for the purpose of determining whetherthe Union represented a majority of Respondent's employ-ees under the Gissel doctrine. On special appeal by theGeneral Counsel, the Board reversed me. I understand theBoard's action to constitute a holding that cards identifiedin this manner, i.e., by testimony which establishes thatcards in issue were received by a union in the course of anorganizing campaign, without more, are properly authenti-cated. I find, therefore, the Union represented a majorityof Respondent's production and maintenance employeeson September 24, the day it demanded recognition.6Re-spondent admitted the appropriateness of such a unit forpurposes of collective bargaining.2. The applicability of GisselGissel, supra, stands for the proposition that an 8(a)(5)remedy is appropriate if an employer has committed unfairlabor practices which have the tendency to undermine aunion's majority strength and impede the Board's electionprocess in situations where "the possibility of erasing theeffects of past practices and of ensuring a fair election ...by the use of traditional remedies, though present, is slightand ... employee sentiment once expressed through cardswould, on balance, be better protected by a bargaining or-der." The Board has recently held that a threat to close theplant, even though voiced only by the lowest level supervis-or, is the sort of unfair labor practice which traditionalremedies are unlikely to erase. C & T Manufacturing Com-pany, 233 NLRB 1430 (1977). Here, Edith Ficeto voicedsuch a threat to a group of employees. Also this is a small1. Prerequisites to bargainingAs proof of majority, the General Counsel offered 27authorization cards dated September 22, 23, and 24 and 1The General Counsel contends that the following questions and answersestablish that Ms. Viera was told she would be recalled when she was termi-nated. I disagree.Q. Why didn't you call to see if there was work available from No-vember 19th to February 2nd?A. Because I was waiting that they would call me.Q. Who told you when you were laid off that somebody would callyou?A. I don't recall exactly with whom I spoke, who told me that thework was low at that time, and that I may be recalled in two weeks. Idon't know who the person was. Maybe it was Mr. Quinnie (phonetic).The day before they laid us off-JuiGE BLtcuvuiN Didn't she say "1 remember," in English?THE INTErPIIETE She did say that in English.JuaIE BLA(c.UU I want to make sure it got into the record.THE WITEsss I remember the day before the layoffs were given out,the day before I was laid off, I had to go to the office to offer a paper,and then I went into Mr. Quinnie's office. And I asked him, although Iunderstand little English, when they were going to give layoffs. Heanswered me that he understood in two or three weeks. That if theygave layoffs, the people would be recalled in two or three weeks.See Appendix B, attached hereto.474 RAPID MFG. COMPANYplant. Ficeto's relationship to the other employees is a spe-cial one, growing out of her close family relationship withmanagement as well as the fact that there are few supervis-ors in the plant. Thus, no meaningful distinction can bedrawn between C & T and this proceeding on the groundsthat there a supervisor spoke while here the person whothreatened to close the plant was Respondent's agent. Ifind, therefore, that Respondent violated Section 8(a)(5)and (1) of the Act by refusing on and after September 24 torecognize and bargain with the Union, which represented amajority of Respondent's employees in a unit appropriatefor purposes of collective bargaining and had requestedrecognition on behalf of those employees.111. THE OBJECTIONS TO THE ELECTIONThe Board's Order directing a hearing in Case 22-RC-6902 refers all or part of four of the Union's eight objec-tions to me. I dismissed Objection 6 at the close of theGeneral Counsel's case-in-chief on counsel's admissionthat no evidence had been adduced in support of it. Whilethe language of the other three objections does not matchthat of the issues spelled out in the complaint, it is clearfrom the Board's Order and the Regional Director's Reporton Objections that the other objections referred to me (1,part of 4, and 2) are, respectively, the same as the 8(aX1)issues disposed of above in the sections entitled "Edith Fi-ceto," "Respondent's campaign literature," and "WilliamCruz." Having found Respondent committed serious un-fair labor practices through the activities of its agents Fice-to and Cruz, I recommend that the election held in Case22-RC-6902 on November 12 be set aside and the petitiondismissed. In the event my recommendation that Respon-dent be ordered to recognize and bargain with the Union isnot sustained, I recommend that the petition not be dis-missed but that a second election be held at such time asthe Regional Director may deem appropriate.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. Rapid Manufacturing Company is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Plastic, Moulders, and Novelty Workers' Union Lo-cal 132, International Ladies' Garment Workers' Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By interrogating employees about their union activi-ties, sympathies, and desires; by threatening to close itsplant in the event they voted a union into it; by threateningthem with more onerous working conditions in the eventthey voted a union into the plant; by creating the impres-sion it had their union activities under surveillance; and byoffering and granting them benefits to refrain from sup-porting the Union, Respondent has violated Section 8(aXl)of the Act.4. By refusing on and after September 24 to recognizeand bargain with the Union as the collective-bargainingrepresentative of its production and maintenance employ-ees, Respondent has violated Section 8(a)(5) and (1) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. The allegation of the complaint that Respondent vio-lated Section 8(aXl) of the Act by distributing literature toits employees which threatened them with loss of benefits ifthey supported the Union has not been sustained.7. The allegations of the complaint that Respondent vio-lated Section 8(aX3) of the Act have not been sustained.8. All production and maintenance employees at Re-spondent's Newark plant, excluding toolmakers, officeclerical employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER7The Respondent, Rapid Manufacturing Company, New-ark, New Jersey, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Interrogating employees about their union activities,sympathies, and desires.(b) Threatening to close its plant in the event employeesvote a union into it.(c) Threatening employees with more onerous workingconditions in the event they vote a union into its plant.(d) Creating the impression it has the union activities ofemployees under surveillance.(e) Offering and granting employees benefits to refrainfrom supporting a union.(f) Refusing to recognize and bargain with Plastic,Moulders, and Novelty Workers' Union Local 132, Inter-national Ladies' Garment Workers' Union, AFL-CIO, asthe collective-bargaining representative of its employees inthe unit found appropriate herein.(g) In any other manner interfering with or attemptingto restrain or coerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following actions necessary to effectuate thepurposes of the Act:(a) Upon request, bargain collectively with Plastic,Moulders, and Novelty Workers' Union Local 132, Inter-national Ladies' Garment Workers' Union, AFL-CIO, inIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unit of employees found appropriate herein and, if anunderstanding is reached, embody such understanding in asigned contract.(b) Post at its plant in Newark, New Jersey, copies ofthe attached notice marked "Appendix A." 8 Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent violated Section 8(a)(I) ofthe Act by distributing literature to its employees whichthreatened them with loss of benefits if they supported theUnion, and insofar as it alleges Respondent violated Sec-tion 8(aX3) of the Act.s In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated Federal law in various ways, wehereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT interrogate you about your union ac-tivities, sympathies, and desires.WE WILL NOT threaten to close our plant in the eventyou vote a union into it.WE WILL NOT threaten you with more onerous work-ing conditions in the event you vote a union into ourplant.WE WILL NOT create the impression we have yourunion activities under surveillance.WE WILL NOT offer or grant you benefits to refrainfrom supporting a union.WE WILL NOT refuse to recognize and bargain withPlastic, Moulders, and Novelty Workers' Union Local132, International Ladies' Garment Workers' Union,AFL-CIO, as your collective-bargaining representa-tive.WE WILL. upon request, bargain collectively withPlastic, Moulders, and Novelty Workers' Union Local132, International Ladies' Garment Workers' Union,AFL-CIO, as your exclusive representative in a unitof all production and maintenance employees, exclud-ing toolmakers, office clerical employees, professionalemployees, guards, and supervisors as defined in theAct, and if an understanding is reached, embody suchunderstanding in a signed contract.RAPID MA JUFACTURING COMPANYAPPENDIX BTwo of the cards which were authenticated by the em-ployees whose names they bear are, I think, invalid as elec-tion-only cards under current Board law. Maridel Romanwas solicited by an employee named Carmen on Septem-ber 24. She testified:Q. Did you read the card before you signed it?A. No, just the top part.THE WITNESS: When I went in in the morning, thegirls told me that if anyone had given me a card tosign and I said no because I was late and I didn't havetime to talk to anyone. Then she told me-JUDGE BLACKBURN: Who is she?THE WITNESS: Carmen.THE WITNESS: She told me, "Did you sign thesecards before" and I said no. Then she told me thatthey were trying to get the union in there and that theguys that were outside, were the ones that were goingto help them and then she told me-all the girls wereall together around and they said we are signing thesecards so we can have an election to see if we can winand have the union in there. Then she told me if youwant, you could sign it, but don't worry about thecard. The card is hardly anything. It won't do anyharm. And so I said, okay, I'll sign it. So I signed itand she took it and she told me, don't say anything toanyone else that we have the cards on us.The General Counsel conceded Ms. Roman's card is inval-id.Maria Irizarry was solicited by Elena Ocampos on Sep-tember 23. She testified:Q. (By Mr. Craner) Now, when Mrs. Ocamposasked you to sign this card, did she explain to youwhat the card was for?A. Yes.476 RAPID MFG. COMPANYQ. And what did she tell you was the purpose foryour signing the card?A. To have some elections in order for the union toget in.Q. Aild that's why you signed the card, to have theelection?A. I signed the card because all the other co-work-ers signed the cards.Q. But did you sign it also because you wanted tohave the election?A. Oh, well, no, because when she brought thecard, she said that we could sign the card because wedid not compromise ourselves on anything.Q. Well, she told you that the card was to have anelection; is that correct?A. Yes. She told me that the card was because shewanted to have an election.Q. And that's one of the reasons why you signed it;is that correct?A. Oh, yes. I did sign it.Q. Did you read the card completely before yousigned it, or did you just fill it out?A. I signed it.Q. Without reading it thoroughly?A. Without reading it.Q. (By Mr. Grant) Tell us exactly what Elena saidto you from the beginning to end in the conversationyou had when you signed the card?A. Elena had some-several cards. She and Milag-ros. Then at the entrance of the backroom there wereother co-workers, Zola, Miguel and myself. Then shegave us cards to sign them.Q. What was Milagros doing?A. Nothing. With her.Q. Now, can you remember what was said by Elenaat that time-everything?A. No.Q. Well, tell as what you can remember.A. No. She only told us to sign the card and noth-ing else. She said nothing else.When the cards of Roman and Irizarry and the carddated October 6 are eliminated, the Union still had 25 val-id authorization cards in its possession on September 24 ina unit of 40 employees.477